Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 07/16/2021.
Claims 1-17 and 22-23 are subject to examination. The amendment and applicant’s remarks have been fully considered and entered by the examiner.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney Hopten Walker (64,808) on 09/22/2021.

The application has been amended as follows: 
1. (Currently Amended) A method for managing multimedia services, comprising:
transmitting, by a first device, a first request and a second request to a first communication network, wherein the first request is transmitted based on an initiation of a first multimedia service at a second device and the second request is transmitted based on an initiation of a second multimedia service at the second device, wherein the first request reserves a first sub-
receiving, by the first device, a first acknowledgement and a second acknowledgement from the first communication network, wherein the first acknowledgement acknowledges the reservation of the first sub-channel and the second acknowledgement acknowledges the reservation of the second sub-channel;
mapping, by the first device, the first multimedia service to the first sub-channel based on the first acknowledgement and the second multimedia service to the second sub-channel based on the second acknowledgement;
storing, by the first device, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service, wherein the first entry includes a multimedia identification number of the first multimedia service and a sub-channel identification number of the first sub-channel;
receiving, from the second device, by the first device, first data 
transmitting, by the first device, the first data over the first sub-channel based on the mapping of the first multimedia service to the first sub-channel and the second data over the second sub-channel based on the mapping of the second multimedia service to the second sub-channel, wherein the first data is transmitted over the first sub-channel further based on the first entry and the second data is transmitted over the second sub-channel further based on the second entry, and wherein the first entry is deleted from the look-up table based on a termination of the first multimedia service at the second device and a release of the first sub-channel.

3. (Currently Amended) The method of claim 1, further comprising receiving, by the first device, a notification from the second device, wherein the notification indicates[[ a]]the termination of the first multimedia service at the second device.

4. (Currently Amended) The method of claim 1, further comprising transmitting, by the first device, a third request to the first communication network based on[[ a]]the termination of the first multimedia service at the second device, wherein the third request releases the first sub-channel.

9. (Currently Amended) The method of claim 1, wherein the communication 

11. (Currently Amended) A system for managing multimedia services, comprising:
a first device comprising:
a processor that is configured to:
transmit a first request and a second request to a first communication network, wherein the first request is transmitted based on an initiation of a first multimedia service at a second device and the second request is transmitted based on an initiation of a second multimedia service of the second device, wherein the first request reserves a first sub-channel of a communication channel for the first multimedia service and the second request reserves a second sub-channel of the communication channel for the second multimedia service, and wherein the first device communicates with the first communication network over the communication channel, and wherein the first device is different from the second device and the first multimedia service is different from the second multimedia service;
receive a first acknowledgement and a second acknowledgement from the first communication network, wherein the first acknowledgement
map the first multimedia service to the first sub-channel based on the first acknowledgement and the second multimedia service to the second sub-channel based on the second acknowledgement;
store, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service, wherein the first entry includes a multimedia identification number of the first multimedia service and a sub-channel identification number of the first sub-channel;
receive, from the second device, first data associated with the first multimedia service and second data associated with the second multimedia service; and
transmit the first data over the first sub-channel based on the first multimedia service mapped to the first sub-channel and the second data over the second sub-channel based on the second multimedia service mapped to the second sub-channel, wherein the first data is transmitted over the first sub-channel further based on the first entry and the second data is transmitted over the second sub-channel further based on the second entry, and wherein the first entry is deleted from the look-up table based on a termination of the first multimedia service at the second device and a release of the first sub-channel.

13. (Currently Amended) The system of claim 11, wherein the processor is further configured to receive a notification from the second device, and wherein the notification indicates [[a]]the termination of the first multimedia service at the second device.

14. (Currently Amended) The system of claim 11, wherein the processor is further configured to transmit a third request to the first communication network based on[[ a]]the termination of the first multimedia service at the second device, and wherein the third request releases the first sub-channel. 

18-22. (Canceled)

Allowable Subject Matter
3.	Claims 1-10, 11-17 and 23 respectively, are renumbered as claims 1-10, 12-18 and 11 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 11 have been amended to include subject matter from canceled dependent claims 21-22.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“transmitting, by a first device, a first request and a second request to a first communication network, wherein the first request is transmitted based on an initiation of a first multimedia service at a second device and the second request is transmitted based on an initiation of a second multimedia service at the second device, wherein the first request reserves a first sub-channel of a communication channel for the first multimedia service and the second request reserves a second sub-channel of the communication channel for the second multimedia service, and wherein the first device communicates with the first communication network over the communication channel, and wherein the first device is different from the second device and the first multimedia service is different from the second multimedia service;
receiving, by the first device, a first acknowledgement and a second acknowledgement from the first communication network, wherein the first acknowledgement acknowledges the reservation of the first sub-channel and the second acknowledgement acknowledges the reservation of the second sub-channel;
mapping, by the first device, the first multimedia service to the first 
storing, by the first device, in a look-up table, a first entry to indicate the mapping of the first sub-channel to the first multimedia service and a second entry to indicate the mapping of the second sub-channel to the second multimedia service, wherein the first entry includes a multimedia identification number of the first multimedia service and a sub-channel identification number of the first sub-channel;
receiving, from the second device, by the first device, first data associated with the first multimedia service and second data associated with the second multimedia service; and
transmitting, by the first device, the first data over the first sub-channel based on the mapping of the first multimedia service to the first sub-channel and the second data over the second sub-channel based on the mapping of the second multimedia service to the second sub-channel, wherein the first data is transmitted over the first sub-channel further based on the first entry and the second data is transmitted over the second sub-channel further based on the second entry, and wherein the first entry is deleted from the look-up table based on a termination of the first multimedia service at the second device and a release of the first sub-channel.”

The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/24/21